     Case: 3:20-cv-50153 Document #: 37 Filed: 05/02/20 Page 1 of 1 PageID #:286

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Western Division

Stephen Cassell, et al.
                                  Plaintiff,
v.                                                      Case No.: 3:20−cv−50153
                                                        Honorable John Z. Lee
David Snyders, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, May 2, 2020:


        MINUTE entry before the Honorable John Z. Lee: Plaintiffs The Beloved Church
and Stephen Carrell filed a motion for temporary restraining order and preliminary
injunction on 4/30/2020. In their motion, Plaintiffs seek injunctive relief to permit them to
gather for worship at their church on Sunday, 5/3/20, despite Governor Pritzker's
Executive Order 2020−32 (dated 4/30/2020). The Court ordered expedited briefing, and
Defendants filed their responses at 5:00 p.m. on 5/1/20, and Plaintiffs filed their reply at
2:00 p.m. on 5/2/20. After due consideration, the Court denies Plaintiffs' motion for
temporary restraining order and preliminary injunction [6]. The Court will issue a written
opinion and order explaining its ruling shortly. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
